Case 1:19-cv-04761-JMS-DML Document 1 Filed 12/03/19 Page 1 of 34 PageID #: 1



                            UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF INDIANA
                                INDIANAPOLIS DIVISION

SUGAR CREEK WIND, LLC,                        )
                                              )
       PLAINTIFF,                             )         Case No. 1:19-cv-4761
                                              )
               V.                             )
                                              )
MONTGOMERY COUNTY, INDIANA,                   )
MONTGOMERY COUNTY BOARD                       )
OF COMMISSIONERS,                             )
JAMES FULWIDER, DANIEL GUARD                  )
AND JOHN FREY,                                )
                                              )
       DEFENDANTS.                            )

                         COMPLAINT FOR DECLARATORY AND
                       INJUNCTIVE RELIEF, AND FOR DAMAGES

       Plaintiff Sugar Creek Wind, LLC (“Sugar Creek”), by counsel, for its Complaint for

Declaratory and Injunctive Relief, and for Damages, against defendants Montgomery County,

Indiana (“Montgomery County” or the “County”), Montgomery County Board of

Commissioners, James Fulwider, Daniel Guard, and John Fry (collectively, “Defendants”),

respectfully states and alleges as follows:

                                     NATURE OF ACTION

       1.      Over five years ago, in September 2013, Sugar Creek and Montgomery County

entered into an Economic Development Agreement (the “Agreement”) and other agreements to

facilitate the development and placement of a wind-powered electric generation facility in

Montgomery County (the “Project”). The County committed in that Agreement to use its best

efforts to facilitate development of the Project. In reliance on that Agreement, and on the

County’s then-extant land use regulation governing wind energy conversion systems and its

designation of the Project area as an Economic Revitalization Area, Sugar Creek undertook



                                                  -1-
Case 1:19-cv-04761-JMS-DML Document 1 Filed 12/03/19 Page 2 of 34 PageID #: 2



extensive development efforts costing millions of dollars, including leasing thousands of acres of

land, completing environmental studies and reports, negotiating agreements for the supply,

operation, and maintenance of the Project, and initiating the financing process.

       2.      But in September 2018, Montgomery County reneged on the deal. Having done

an about-face in deciding to block the Project, the County adopted Ordinance 2018–26, which

drastically changes the rules for issuing building permits by requiring the underlying county

agreements — including the Economic Development Agreement — to be less than two years

old. Because Sugar Creek’s agreements with the County date back to 2013, this retroactive

ordinance, if applied to the Project as written, makes it impossible for Sugar Creek to obtain a

building permit for the Project and continue the Project. Further, in February 2019, the County

adopted Resolution 2019–05, which purported to rescind the Economic Revitalization Area

designation that had been previously established for the area in which the Project is to be

constructed, with devastating financial consequences for the Project. After Sugar Creek sent a

default letter putting the County and its Commissioners on notice of these breaches, the County

took further action to destroy the Project by adopting Ordinances 2019-14 and 2019-16, which

adopted new zoning requirements severely restricting Sugar Creek’s ability to construct wind

energy conversion systems. Through these actions, the County has purposefully singled out,

targeted, and discriminated against Sugar Creek.

       3.      Montgomery County’s breaches of the Economic Development Agreement, and

other wrongful conduct reflecting an arbitrary desire to thwart the Project, threaten to undercut

Sugar Creek’s work and bring years of development to a halt. Indeed, the delays resulting from

the County’s actions have already had an adverse impact on the federal production tax credit

applicable to the Project, resulting in tens of millions of dollars of injury to Sugar Creek. These




                                               -2-
Case 1:19-cv-04761-JMS-DML Document 1 Filed 12/03/19 Page 3 of 34 PageID #: 3



retroactive ordinances and resolutions improperly single out Sugar Creek, deprive Sugar Creek

of its vested rights, and violate Sugar Creek’s rights under the Indiana and Federal Constitutions.

        4.      By this action, Sugar Creek seeks declaratory and injunctive relief requiring

Montgomery County to meet its obligations under the Agreement and comply with Sugar

Creek’s vested rights, as well as monetary relief for Montgomery County’s breaches and other

wrongful conduct.

                                             PARTIES

        5.      Plaintiff Sugar Creek Wind, LLC is a limited liability company organized under

the laws of Delaware. Sugar Creek's Members are Akuo Energy USA, Inc. and Stewardship

Wind LLC. Akuo Energy USA, Inc. is a corporation incorporated under the laws of the state of

Delaware with its principal place of business in Illinois, and is a citizen of those two states.

Stewardship Wind LLC is a limited liability company organized under the laws of Illinois and its

members, Joy Kauffman and Matt Kauffman, are domiciled in, and citizens of, Illinois.

        6.      Defendant Montgomery County, Indiana is a municipal entity organized under the

laws of the State of Indiana with its principal place of business in Montgomery County, Indiana.

        7.      Defendant The Montgomery County Board of Commissioners is a municipal

entity organized under the laws of Indiana with its principal place of business in Montgomery

County, Indiana.

        8.      Defendant James Fulwider (“Fulwider”) is a Commissioner on the Montgomery

County Board of Commissioners who is domiciled in, and a citizen of, Indiana, and is sued in his

official capacity.

        9.      Defendant Daniel Guard (“Guard”) is a Commissioner on the Montgomery

County Board of Commissioners who is domiciled in, and a citizen of, Indiana, and is sued in his

official capacity.


                                                 -3-
Case 1:19-cv-04761-JMS-DML Document 1 Filed 12/03/19 Page 4 of 34 PageID #: 4



        10.     Defendant John Frey (“Frey”) is a Commissioner on the Montgomery County

Board of Commissioners who is domiciled in, and a citizen of, Indiana, and is sued in his official

capacity.

                                       JURISDICTION AND VENUE

        11.     This Court has jurisdiction over this action based on diversity of citizenship,

given that Plaintiff and Defendants are citizens of different states and the amount in controversy

exceeds $75,000, exclusive of interests and costs, pursuant to 28 U.S.C. § 1332.

        12.     In addition, federal question jurisdiction exists under 28 U.S.C. § 1331 because

this action alleges violations of the U.S. Constitution, specifically, the Takings Clause, U.S.

Const. amend. V, the Contracts Clause, U.S. Const. art. I, 10, cl.1, and the Due Process Clause,

U.S. Const. amend. 14, § 1.

        13.     This Court has personal jurisdiction over Defendants because they reside in this

judicial district and this action arises from their conduct in this judicial district.

        14.     Venue is proper in this judicial district pursuant to 28 U.S.C. § 1391 because

Defendants reside in this judicial district, a substantial part of the events or omissions giving rise

to this claim occurred in this district, and a substantial part of property that is the subject of the

action is situated in this district.

                      FACTS COMMON TO ALL CLAIMS FOR RELIEF

        A.      Montgomery County’s Wind Energy Conversion System Permitting
                Requirements and Economic Revitalization Area Designation

        15.     Sugar Creek is a wholly owned subsidiary of Akuo Energy USA, Inc., which

develops, finances, constructs, owns, and operates wind farms in North America. Sugar Creek

has, since 2013, been developing a wind-powered electric generation facility in Montgomery

County, Indiana (the “Project”).



                                                  -4-
Case 1:19-cv-04761-JMS-DML Document 1 Filed 12/03/19 Page 5 of 34 PageID #: 5



       16.     Chapter 155 of the Montgomery County Code establishes land use regulation

governing wind energy conversion systems in the County. Section 155.10 of the Code provides

requirements and procedures for issuance of building permits for wind energy conversion

systems. Section 155.10 requires that prior to issuance of a permit, the applicant must have

entered into three agreements with the Board of Commissioners — an Economic Development

Agreement, a Road Use Agreement, and a Decommissioning Agreement. When enacted, and

when Sugar Creek negotiated the requisite contracts with Montgomery County (as detailed

below), Section 155.10 did not impose any limit on the age of agreements which qualify for the

issuance of permits.

       17.     In 2013, Sugar Creek and the County engaged in negotiations to enter into

agreements for development and construction of a wind-powered electric generating facility in

the underdeveloped areas of the County. As part of these negotiations, the County proposed to

provide property tax abatements to incentivize Sugar Creek to enter into the Project.

       18.     In Indiana, tax abatement is available for development of real estate that has been

designated as an Economic Revitalization Area in accordance with Indiana law.

       19.     To encourage Sugar Creek’s pursuit of the Project by clearing the path to tax

abatement, on September 3, 2013, the Montgomery County Council adopted Resolution 2013–

09, a true and correct copy of which is annexed hereto as Exhibit 1. Resolution 2013-09

designated the Development Area of the Project — Sugar Creek and Madison Townships (in

Montgomery County) — as Economic Revitalization Areas. In adopting this Resolution, the

County emphasized the distressed nature of the area, the need for economic development such as

the Project, and the interests of Sugar Creek:

               [A]fter studying these areas . . . the Council now finds that these areas
               have become undesirable for, or impossible of, normal development and



                                                 -5-
Case 1:19-cv-04761-JMS-DML Document 1 Filed 12/03/19 Page 6 of 34 PageID #: 6



               occupancy because of a lack of development, cessation of growth,
               deterioration of improvements or character of occupancy, age,
               obsolescence, substandard buildings, and other factors which have
               impaired values or prevented normal development of property or use of
               property . . . the Council further finds that these areas would benefit from
               economic development and revitalization facilitated by real property and
               personal property tax abatements which would be available if the areas are
               designated as economic revitalization areas . . . the Council further finds
               that the interest of Sugar Creek Wind, LLC is indicative of the substantial
               economic development which could be attracted to these areas if such a
               designation is approved.

       B.      The Parties Enter Into an Economic Development Agreement,
               a Road Use Agreement, and a Decommissioning Agreement

       20.     A few days thereafter, on September 9, 2013, relying on the Economic

Revitalization Area designation, Sugar Creek entered into the three required agreements with

Montgomery County: (1) an Economic Development Agreement (“Economic Development

Agreement”), a true and correct copy of which is annexed hereto as Exhibit 2; (2) a County Road

Use and Drainage Repair Agreement (“Road Use Agreement”), a true and correct copy of which

is annexed hereto as Exhibit 3; and (3) a Decommissioning Agreement (“Decommissioning

Agreement”), a true and correct copy of which is annexed hereto as Exhibit 4. Each of these

agreements was executed on behalf of the County by the members of the Montgomery County

Board of Commissioners at that time, including Defendant Fulwider.

               1.     The Economic Development Agreement

       21.     The Economic Development Agreement’s Recitals acknowledged that Sugar

Creek was contemplating the development and construction in the County of a wind-powered

electric generating facility with a maximum rated capacity of approximately 250 megawatts.

The Project would involve the installation of wind turbines and the associated underground

electrical collection system, electrical substation, permanent meteorological towers, operation

and maintenance facilities, access roads, lay-down and staging yards, construction and related



                                               -6-
Case 1:19-cv-04761-JMS-DML Document 1 Filed 12/03/19 Page 7 of 34 PageID #: 7



facilities, equipment, and related improvements in the Development Area. Its completion was

projected to result in approximately $157,000,000 in local spending and the creation of

approximately 975 temporary and 61 permanent jobs. The Recitals emphasized the County’s

(and Sugar Creek’s) desire to foster economic development and the creation of jobs, particularly

in the Development Area, reported the County’s determination that the Project’s completion “is

in the best interests of the citizens of the County,” and concluded that the parties had

consequently decided to “enter into this Agreement to provide for the development of the Project

pursuant to the terms set forth herein.” Ex. 2 at 1, 2.

       22.     As the County further recognized in the Sugar Creek Wind Project Economic

Development Plan annexed as Exhibit C to the Economic Development Agreement, the Project

has the potential to provide mutually beneficial economic gains to both the developers and the

community through various financial incentives and local supports. The Project aims to promote

a sustainable and diverse local economy while maintaining a healthy environment and high

quality of life for citizens. Development of the Project would contribute to diversification of the

local economic foundation and provide a new source of revenue for the community, while

simultaneously allowing the continued use of almost all of the required land for other business

purposes common to the County, such as agriculture. Recognizing the benefits of the Project,

the County supported the Project through road use and local permitting and approval assistance

before entering into the Economic Development Agreement.

       23.     The Agreement imposes obligations on both parties to pursue and promote

completion of the Project. Most notably, Section 2.01 provides as follows:

               The parties agree, subject to further proceedings by law, to take such
               actions, including but not limited to the execution and delivery of such
               documents, instruments, petitions and certifications (and, in the case of
               County, holding certain public hearings and using their best efforts to



                                                -7-
Case 1:19-cv-04761-JMS-DML Document 1 Filed 12/03/19 Page 8 of 34 PageID #: 8



               the fullest extent permitted by law to adopt certain ordinances and
               resolutions), as may be necessary or appropriate, from time to time, to
               carry out the terms, provisions, and intent of this Agreement and to aid
               and assist each other in carrying out said terms, provisions, and intent.
               (Emphasis added).

       24.     Moreover, the County represented and warranted as follows in Section 6.01 of the

Agreement:

               County represents and warrants that it has taken or shall use its best
               efforts as permitted by law to take (subject to Company's performance of
               its agreements and obligations hereunder) such action(s) as may be
               required and necessary to enable County to execute this Agreement and
               to carry out fully and perform the terms, covenants, duties and
               obligations on its part to be kept and performed as provided by the terms
               and provisions thereof. (Emphasis added).

       25.     The County also represented and warranted in Section 6.02 that it had “full

constitutional and lawful right, power and authority, under currently applicable law, to execute

and deliver and perform its obligations under this Agreement.”

       26.     Pursuant to Section 3.01 of the Economic Development Agreement, Sugar Creek

is obligated to use commercially reasonable efforts to complete construction and equipping of

the Project. As part of this obligation, pursuant to Section 5.04, Sugar Creek must procure a

building permit from the County as provided in the Montgomery County Land Use Law.

       27.     In Section 3.03, the County agreed to use its best efforts permitted by law to

approve tax abatement for Sugar Creek’s investment in the Project, as further detailed in the

Economic Development Agreement.

       28.     Sugar Creek, in turn, agreed in Section 4.01 that, in lieu of the abated taxes, it

would pay targeted annual Economic Development Payments to the County in an amount

commensurate with the final Project capacity.

       29.     Further, as referenced in Section 4.02, Sugar Creek entered into a Gift Agreement

(“Gift Agreement”) with Ivy Tech Community College (“ITCC”), which is annexed as Exhibit F


                                                -8-
Case 1:19-cv-04761-JMS-DML Document 1 Filed 12/03/19 Page 9 of 34 PageID #: 9



to the Economic Development Agreement (Ex. 2), with the intent of directly promoting the

creation of a skilled labor force within the County through an annual scholarship and endowment

made to support the ITCC Energy Technology Degree curriculum program for the operating life

of the Project. In order to help support this program, Sugar Creek agreed to provide (1) an

annual scholarship ranging from $3,000 to $10,000 to a County resident in the program; and (2)

an initial $10,000 endowment with an annual endowment ranging from $3,000 to $10,000 for

each subsequent year to ITCC for a period of five years, after which it would jointly assess future

contributions with ITCC.

               2.     The Road Use Agreement

       30.     Under the Road Use Agreement (Ex. 3), the County agreed to allow Sugar Creek

to use certain County roads and complete certain modifications to the County drainage system

necessary to accommodate the Project. Sugar Creek, in turn, agreed to assume financial

responsibility for certain road improvements, road and sign maintenance, and repairs.

               3.     The Decommissioning Agreement

       31.     The Decommissioning Agreement (Ex. 4) established requirements and

procedures governing the decommissioning of wind turbines and other components upon

termination of the Project’s operations, specifying that such decommissioning must occur within

twelve months after Project activity terminates. Most notably, the Decommissioning Agreement

requires Sugar Creek to provide financial assurances that the costs of such decommissioning will

be provided for. Specifically, Section 4(a) provides that Sugar Creek “shall cause to be delivered

to the County, before issuance of any building permits for the Project, a Surety Bond” which

“shall be in the amount of $15,000.00 per turbine beginning by the start of construction and shall

be maintained for the duration of the Wind Project, until the Project Decommissioning Works

are complete.” This figure was calculated in accordance with Montgomery County Code Section


                                               -9-
Case 1:19-cv-04761-JMS-DML Document 1 Filed 12/03/19 Page 10 of 34 PageID #: 10



 155.15(F), which then provided that the amount of the assurance was to be determined by

 obtaining an amount at least equal to 125% of the amount of demolition and removal contractor

 cost estimate, then deducting from that amount the estimated salvage value of the

 decommissioned components. Since the Project is expected to encompass 35-40 turbines, the

 Decommissioning Agreement would ultimately require a Surety Bond in the amount of $525,000

 to $600,000. Section 4(b) further provided that the required amount is to be reevaluated every

 five years by obtaining updated Decommissioning Cost Estimates, and then deducting the

 salvage value from that estimate.

        C.      The County Adopts a Second Resolution to
                Finalize Tax Abatement on the Project

        32.     On October 1, 2013, pursuant to Section 3.03 of the Economic Development

 Agreement, the Montgomery County Council adopted a resolution approving tax abatement for

 the Project: Resolution 2013–12, a true and correct copy of which is annexed hereto as Exhibit 5,

 provided a 10-year tax abatement for the Project. Resolution 2013-12 noted the benefits that

 were to flow to the County through the Project, including Sugar Creek’s intended investment of

 approximately $175,000,000 and employment of 27 full-time employees with estimated salaries

 totaling $1.3 million. Considering these and other benefits, by this Resolution, the County

 granted a 10-year tax abatement to Sugar Creek beginning in 2014.

        D.      Sugar Creek Invests Significant Amounts in
                Reliance on the Agreements and Ordinances

        33.     In reliance on these agreements and ordinances, Sugar Creek has spent over $3

 million in “hard,” out-of-pocket costs to pursue development of the Project, and incurred “soft”

 costs of a similar magnitude in efforts devoted by its officers and employees.




                                               - 10 -
Case 1:19-cv-04761-JMS-DML Document 1 Filed 12/03/19 Page 11 of 34 PageID #: 11



        E.      The County Breaches the Economic Development
                Agreement Through Adoption of Ordinances That
                Undermine and Threaten Advancement of the Project

        34.     Recent actions taken by Montgomery County undermine and threaten further

 advancement of the Project, violate Sugar Creek’s vested rights, breach (and, indeed, vitiate) the

 Economic Development Agreement, and violate the United States and Indiana Constitutions.

        35.     Under the Economic Development Agreement, Montgomery County was

 obligated to use its “best efforts” and, “to the fullest extent permitted by law” adopt “ordinances

 and resolutions” to carry out the purpose of that Agreement, the development of the Project.

 But, on September 10, 2018, in direct contravention of that obligation, the Montgomery County

 Board of Commissioners adopted Ordinance 2018–26, a true and correct copy of which is

 annexed hereto as Exhibit 6, which purports to dramatically change the rules for issuing building

 permits for Wind Energy Conversion Systems. As discussed above, before this Ordinance,

 parties developing and producing wind-generated electricity in the County were required to enter

 into three agreements with the County — an Economic Development Agreement, a Road Use

 Agreement, and a Decommissioning Agreement — as Sugar Creek did with the County in 2013.

 Ordinance 2018-26, however, imposes a new requirement that none of the three required

 agreements be more than two years old at the time of application for a building permit.

        36.     Ordinance 2018-26, if permitted to be applied to Sugar Creek, would effectively

 kill the Project, given that the Project has not yet reached the stage where a building permit is

 necessary and Sugar Creek consequently has not yet applied for such a permit, while its three

 agreements with the County were executed more than two years ago. Indeed, if Ordinance 2018-

 26 is enforceable, it would eviscerate the Economic Development Agreement by making it

 impossible for Sugar Creek to develop the Project. Further, the Ordinance directly targets this

 Project and this Project alone, given that, on information and belief, no other wind-generated


                                                - 11 -
Case 1:19-cv-04761-JMS-DML Document 1 Filed 12/03/19 Page 12 of 34 PageID #: 12



 electricity projects in the County without building permits have such Agreements that are over

 two years old.

        37.       The Ordinance was purportedly passed to “protect the citizens of Montgomery

 County” because “material terms and conditions of these agreements may change over time” and

 “the passage of time, changing economic conditions, new economic development . . . and other

 changes may make the terms and conditions unreasonable.” But the “material terms and

 conditions” of the Economic Development Agreement have not changed. What has changed

 instead is the County’s political stance on the Project. The County cannot retroactively change

 the conditions under which Sugar Creek can obtain a building permit years after the Economic

 Development Agreement was signed, and after Sugar Creek expended substantial resources in

 reliance on the previously governing regulations and requirements. As the County was well

 aware, the purpose of the Agreement was to provide a stable foundation on which Sugar Creek

 could rely on spending millions of dollars developing the Project while the County could realize

 economic revitalization, investment, and new jobs.

        38.       The County took further steps to block the Sugar Creek Project, and in further

 violation of the County’s obligations and Sugar Creek’s vested rights on February 7, 2019, when

 the Montgomery County Council adopted Resolution 2019–05, a true and correct copy of which

 is annexed hereto as Exhibit 7. This Resolution purports to rescind the Economic Revitalization

 Area designation for the Development Area. If the rescission of this designation through

 Resolution 2013-09 were permitted to be applied retroactively to the Project, it would have

 devastating financial consequences for the Project, in that the tax abatement afforded to Sugar

 Creek would be eliminated. As stated above, Sugar Creek relied on the tax abatement




                                                 - 12 -
Case 1:19-cv-04761-JMS-DML Document 1 Filed 12/03/19 Page 13 of 34 PageID #: 13



 incentives: (1) when it entered into the agreement for the Project and (2) thereafter when it spent

 millions of dollars to pursue development of the Project.

        39.     In addition, on May 13, 2019, the County adopted Ordinance 2019-13, which

 revises the provisions of Montgomery County Code Section 155.15(F) governing the financial

 assurance required to be provided for decommissioning wind energy conversion systems. The

 revised provisions are more onerous than those in place when Sugar Creek entered into its

 agreements with the County, and, consequently, are more onerous than the requirements Sugar

 Creek agreed to in the Decommissioning Agreement. In particular, the revised provisions

 increase the financial assurance developers must provide by eliminating the credit for the salvage

 value of the turbine which Section 155.15(F) previously included in calculating the amount

 required. In addition, while Section 155.15 previously permitted the developer to provide

 financial assurance in the form of a surety bond, the revisions eliminate this option, and require

 that a letter of credit – a more expensive form of security – be provided instead. The County to

 date has not indicated whether, notwithstanding the terms of the Decommissioning Agreement, it

 will seek to impose these more onerous financial assurance requirements on Sugar Creek.

 Imposition of these new requirements would increase the amount of financial assurance Sugar

 Creek would be required to provide by approximately $3 million and require that it use a more

 burdensome and expensive vehicle, a letter of credit, to provide that assurance.

        F.      The County Responds to Sugar Creek’s Notice of Default By Adopting
                A Zoning Ordinance Designed To Destroy the Project

        40.     Pursuant to Section 7.03 of the Economic Development Agreement, on March 26,

 2019, Sugar Creek sent a notice of default letter to Montgomery County, a true and correct copy

 of which is annexed hereto as Exhibit 8. The default letter put the County and its Commissioners

 on notice of the breaches caused by the enactments set forth above, and demanded that Sugar



                                                - 13 -
Case 1:19-cv-04761-JMS-DML Document 1 Filed 12/03/19 Page 14 of 34 PageID #: 14



 Creek and the Project be expressly exempted from the applicability of the new Ordinances and

 Resolution. Sugar Creek provided thirty days from receipt of the notice to cure the defaults, and

 urged the County to act expeditiously to provide assurances that it would do so.

        41.     Rather than respond to Sugar Creek’s correspondence and honor its contractual

 commitments — and recognizing that its prior efforts to squelch the Project were legally

 ineffective — in April 2019, the County took the further step of immediately fast-tracking a new

 zoning ordinance in another attempt to destroy the Project.

        42.     Unbeknownst to Sugar Creek, the Montgomery County Board of Commissioners

 developed Ordinance 2019-14, a true and correct copy of which is annexed hereto as Exhibit 9,

 which was ultimately adopted on June 10, 2019. Ordinance 2019-14 incorporates a “Zone Map”

 that divides the County into five zoning districts: Agricultural, Commercial, Industrial, Planned

 Unit Developments, and Residential. Notably, wind turbines and wind energy conversion

 systems are not within the “permitted uses” of any such zoning district. Instead, such wind

 systems are only permitted if a special exception is granted by the Board of Zoning Appeals, and

 even then they are only allowed in Industrial districts. Moreover, wind systems must meet a

 lengthy list of new standards and requirements, including with respect to setbacks, noise levels,

 electrical components, aesthetics and lighting, signage, removal, climb prevention, waste

 management, utility interconnection, drainage repair, road use, sewage and water, and fire

 prevention. Wind developers must also provide a “property value guarantee” to all residents and

 landowners within two miles of a wind turbine, and pay any difference in property value caused

 by the erection of such wind turbines if the property does not sell. And prior to the construction

 of any wind system, wind developers must obtain four separate approvals with onerous

 application requirements: (1) an Application for a Special Exception from the Montgomery




                                                - 14 -
Case 1:19-cv-04761-JMS-DML Document 1 Filed 12/03/19 Page 15 of 34 PageID #: 15



 County Board of Zoning Appeals; (2) a Request for Variance for any anticipated variances; (3)

 drainage approval; and (4) an Improvement Location Permit from the Zoning Administrator. On

 June 24, 2019, Chapter 155 was amended through Ordinance 2019-16, a true and correct copy of

 which is annexed hereto as Exhibit 10, in order to conform to these new “wind-killer”

 provisions.

           43.   Several newspaper reports make clear that these ordinances were passed by the

 County to impede development of the Project. For example, in an April 11, 2019 article titled

 "Lawsuit Threat Pushes Zoning Bid," John Frey, Montgomery County Commissioner and

 President of the Plan Commission, was quoted as follows: "The threat of a lawsuit from the

 wind energy folks was the driver to initiate the immediate adoption of this ordinance." The

 article goes on to make clear that the so-called threat was Sugar Creek's March 23, 2019 default

 letter.

           44.   Likewise, an April 25, 2019 article titled "No recommendation from Zoning

 Ordinance" contains the following observation:

                 The revelation of the proposed zoning ordinance came a day after
                 commissioners adopted the new comprehensive plan. And it was sparked
                 after the county was threatened by Akuo Energy last month with a
                 potential lawsuit. County attorney Dan Taylor wouldn't provide details on
                 what grounds Akuo Energy has for taking legal action.

           45.   While the County was developing and enacting this new zoning ordinance

 without Sugar Creek’s knowledge, on April 22, 2019, Sugar Creek again wrote to the County

 pursuant to Section 7.03 of the Economic Development Agreement, this time providing notice of

 its election to proceed with mediation of this dispute and advising the County to propose

 mediators. The parties negotiated dates and mediators, and ultimately attended mediation on

 August 20, 2019.




                                               - 15 -
Case 1:19-cv-04761-JMS-DML Document 1 Filed 12/03/19 Page 16 of 34 PageID #: 16



        G.      The County Refused to Cure and Mediation Failed,
                Necessitating This Lawsuit

        46.     As Sugar Creek advised the County prior to, during, and after mediation, the

 County’s recent enactments are legally ineffective against Sugar Creek and the Project for

 several reasons, including because: (1) at the times of their adoption, Sugar Creek had accrued

 vested development rights in the Project under Indiana law by virtue of its substantial

 investments in the Project, and its efforts to develop and complete the Project; (2) the County’s

 adoption of the ordinances violate the express terms of the Economic Development Agreement;

 (3) the enactments unlawfully apply singularly to Sugar Creek and the Project, not the public at

 large; (4) the enactments cannot be made effective retroactively (as they purport to be); and

 (5) they violate federal and state constitutional contract clauses. The passage of these new

 regulations substantially impedes the development of the Project, including its ability to obtain

 financing, and threatens severe irreparable injury to Sugar Creek and to the Project.

        47.     Moreover, the County has not cooperated with Sugar Creek’s efforts to resolve

 these issues by entering into new agreements with the County (the Economic Development

 Agreement, Road Use Agreement, and Decommissioning Agreement). Instead, the County to

 date has been unwilling to respond to Sugar Creek on this issue, and its adoption of the recent

 zoning ordinance makes plain that it has no intention of complying with its contractual

 commitments.

        48.     Indeed, even if it were now to renounce any effort to apply the new Ordinances

 and Resolution to Sugar Creek, the County’s actions have already caused substantial injury to

 Sugar Creek. As a result of the delays resulting from the County’s obstruction of the Project, the

 federal production tax credit for which the Project is eligible will be substantially reduced,

 resulting in tens of millions of dollars in losses to Sugar Creek.



                                                 - 16 -
Case 1:19-cv-04761-JMS-DML Document 1 Filed 12/03/19 Page 17 of 34 PageID #: 17



          49.   Sugar Creek and the County attempted to resolve this dispute during mediation on

 August 20, 2019, and in subsequent exchanges. However, these efforts have resulted in impasse,

 such that commencement of this action is now necessary.

                                FIRST CAUSE OF ACTION
                (Breach of Contract – Against Defendant Montgomery County)

          50.   Plaintiff incorporates and realleges the allegations in paragraphs 1 through 49

 above.

          51.   On September 9, 2013, Sugar Creek and the County entered into an Economic

 Development Agreement, which is a valid and enforceable contract.

          52.   Sugar Creek has performed its obligations under the contract. Indeed, the County

 has never suggested otherwise.

          53.   The County failed to perform its part of the contract by not using its best efforts to

 carry out the terms, provisions, and intent of the Agreement and aid and assist Sugar Creek in

 carrying out said terms, provisions, and intent. Indeed, the County breached the contract by

 adopting Ordinance 2018-26, which purports to dramatically change the rules for issuing

 building permits for Wind Energy Conversion Systems by imposing a new requirement that none

 of the three required county agreements (the Economic Development Agreement, Road Use

 Agreement, and Decommissioning Agreement) be more than two years old at the time of the

 application for a building permit. Because these three agreements between the County and Sugar

 Creek were executed in 2013, Ordinance 2018-26 if retroactively enforced would prevent the use

 of the agreements to obtain a building permit, such that the terms, provisions, and intent of the

 Economic Development Agreement cannot be carried out. The County also breached the

 contract by adopting Resolution 2019-05, which removes the designation of the Project

 Development Area as an Economic Revitalization Area, which would result in severe financial



                                                - 17 -
Case 1:19-cv-04761-JMS-DML Document 1 Filed 12/03/19 Page 18 of 34 PageID #: 18



 consequences for the Project and prevent the parties from carrying out the terms, provisions, and

 intent of the Economic Development Agreement. The County further breached the contract by

 adopting Ordinances 2019-14 and 2019-16, which severely restrict Sugar Creek’s ability to

 construct wind energy conversion systems, and impose burdensome, time-consuming, and

 expensive requirements for obtaining necessary construction approvals, such that the terms,

 provisions, and intent of the Economic Development Agreement cannot be executed. And, if the

 County seeks to enforce Ordinance 2019-13’s more onerous decommissioning financial

 assurance requirements against Sugar Creek, this too will breach contractual obligations.

          54.    Sugar Creek is entitled to declaratory relief that enforcement of these new

 Ordinances and Resolution 2019-05 against Sugar Creek and the Project would be a breach of

 the County’s contractual obligations and violate Indiana law, and that these provisions therefore

 are not enforceable against Sugar Creek and the Project.

          55.    Failure to complete the Project will result in damage that cannot be adequately

 calculated to compensate Sugar Creek, including unknown lost profits and reputational harm;

 accordingly Sugar Creek is entitled to specific performance directing the County to comply with

 the obligations under the Economic Development Agreement and refrain from enforcement of

 these Ordinances and Resolution 2019-05 against Sugar Creek.

          56.    While Sugar Creek’s injuries cannot be compensated fully by damages, Sugar

 Creek is entitled to recover damages caused by the County’s actions in an amount to be

 ascertained at trial.

                                  SECOND CAUSE OF ACTION
                         (Vested Rights Doctrine – Against All Defendants)

          57.    Plaintiff incorporates and realleges the allegations in paragraphs 1 through 56

 above.



                                                - 18 -
Case 1:19-cv-04761-JMS-DML Document 1 Filed 12/03/19 Page 19 of 34 PageID #: 19



        58.     The application of Ordinance 2018-26 and Resolution 2019-05 to Sugar Creek is

 barred under Indiana's Vested Rights Doctrine.

        59.     "[T]he term 'vested rights' . . . generally stand[s] for the proposition that a person's

 'vested rights' are protected against retroactive application of a change in law." Metro. Dev.

 Comm 'n of Marion Cnty. v. Pinnacle Media, LLC, 836 N.E.2d 422, 425 (Ind. 2005), on reh'g,

 846 N.E.2d 654 (Ind. 2006).

        60.     The Indiana Supreme Court has adopted the general proposition that a "vested

 right" is acquired such that a new ordinance does not apply retroactively when the developer

 "'(1) relying in good faith, (2) upon some act or omission of the government, (3) . . . has made

 substantial changes or otherwise committed himself to his substantial disadvantage prior to a

 [regulatory] change." Id. at 425-26.

        61.     In 2013, Sugar Creek and the County entered into the Economic Development

 Agreement to facilitate the development of the Project. Relying in good faith on the Agreement,

 and on existing law and regulations, Sugar Creek spent millions of dollars to pursue development

 of the Project. In addition to these significant expenditures, Sugar Creek has invested time and

 resources on negotiating and executing turbine supply agreements, operation and maintenance

 contracts, a balance of plant agreement, and financing arrangements. Sugar Creek has thus

 acquired vested rights in the contemplated development of the Project under Indiana Law.

        62.     Thereafter, in September 2018, the County reneged on its obligations under the

 Economic Development Agreement by adopting Ordinance 2018-26, which changed

 requirements associated with obtaining a building permit. Specifically, Ordinance 2018-26

 imposed a new requirement that none of the three county-level agreements required to obtain a

 building permit — the Economic Development Agreement, Road Use Agreement, and




                                                 - 19 -
Case 1:19-cv-04761-JMS-DML Document 1 Filed 12/03/19 Page 20 of 34 PageID #: 20



 Decommissioning Agreement — be more than two years old at the time of permit application.

 Sugar Creek’s Economic Development Agreement, Road Use Agreement, and Decommissioning

 Agreement with the County were executed in 2013. If this Ordinance is applied retroactively to

 the Project, while Sugar Creek was entitled under prior law to obtain a building permit based on

 these Agreements, Sugar Creek will not be able to do so. The County’s new-found hostility to

 the Project, embodied in the Ordinance and Resolution and in its other obstructive behavior,

 make completion of the Project impossible despite the County’s promise to use its best efforts to

 facilitate construction of the Project.

         63.     The County further reneged on its obligations under the Economic Development

 Agreement by adopting Resolution 2019-05, which purports to rescind the Economic

 Revitalization Area designation that the City Council issued on September 3, 2012 under

 Resolution 2013-09, which designated the Project’s Development Area as an Economic

 Revitalization Area and thus provided a path toward tax abatement. If this Resolution is applied

 retroactively to the Project, Sugar Creek will lose the tax abatement that it negotiated and relied

 on in (a) entering the Economic Development Agreement and (b) spending millions of dollars

 advancing the Project.

         64.     Ordinances 2019-14 and 2019-16 severely restrict Sugar Creek’s ability to

 construct wind energy conversion systems, and impose burdensome, time-consuming, and

 expensive requirements for obtaining necessary construction approvals. These limitations and

 requirements are far more onerous than those Sugar Creek agreed to in entering into the

 Agreements and incurring costs in connection with the Project.

         65.     Further, application of Ordinance 2019-13 and its revisions to Montgomery

 County Code Section 155.15(F) would similarly impose more onerous requirements for




                                                - 20 -
Case 1:19-cv-04761-JMS-DML Document 1 Filed 12/03/19 Page 21 of 34 PageID #: 21



 decommissioning financial assurance than Sugar Creek negotiated and relied upon in entering

 into the Agreements and in spending millions of dollars in hard and soft costs pursuing the

 Project.

          66.    Ordinance 2018-06, Resolution 2019-05, and Ordinances 2019-14 and 2019-16

 violate Sugar Creek’s vested rights, and Ordinance 2019-13 will do likewise if applied to Sugar

 Creek. These new enactments should be declared inapplicable to Sugar Creek and the Project.

          67.    As a direct and proximate cause of the County’s adoption of these Ordinances

 and Resolution 2019-05, Sugar Creek has suffered and will continue to suffer significant,

 substantial and irreparable harm.

          68.    Sugar Creek is entitled to declaratory relief that enforcement of these Ordinances

 and Resolution 2019-05 would violate Indiana law and injunctive relief prohibiting the County

 from enforcing the Ordinances and Resolution 2019-05 against Sugar Creek and the Project.

          69.    While Sugar Creek’s injuries cannot be compensated fully by damages, Sugar

 Creek is entitled to recover damages caused by the County’s actions in an amount to be

 ascertained at trial.

                                THIRD CAUSE OF ACTION
    (Violation of the Contracts Clause - Article I, Section 10, Clause 1 of the United States
                            Constitution – Against All Defendants)

          70.    Sugar Creek incorporates and realleges the allegations in paragraphs 1 through 69

 above.

          71.    Article I, Section 10, clause 1 of the United States Constitution provides that no

 State shall pass a law impairing the obligation of contracts.

          72.    A state law impairs the obligations of contracts when the state law operates as a

 substantial impairment of an existing contractual relationship, and the impairment is not

 reasonable and necessary.


                                                - 21 -
Case 1:19-cv-04761-JMS-DML Document 1 Filed 12/03/19 Page 22 of 34 PageID #: 22



         73.     An impairment of a public contract is substantial if it deprives a private party of

 an important right, thwarts performance of an essential term, defeats the expectations of the

 parties, or alters a financial term.

         74.     Sugar Creek has agreements with the County — an Economic Development

 Agreement, Road Use Agreement, and Decommissioning Agreement — to facilitate the

 development of a wind-powered electric generation facility in the County.

         75.     Ordinance 2018-06, Resolution 2019-05, and Ordinances 2019-14 and 2019-16

 impair Sugar Creek’s rights and obligations as they existed when the Agreements were made,

 and Ordinance 2019-13 will do likewise if applied to Sugar Creek.

         76.     Specifically, Ordinance 2018-06 thwarts performance of an essential term, defeats

 the expectations of the parties, and deprives Sugar Creek of an important right by making it

 impossible for Sugar Creek to obtain a building permit required to proceed with the Project

 under its Agreements with the County, as the Agreements are more than two years old.

         77.     Further, Resolution 2019-05 defeats the expectations of the parties, deprives

 Sugar Creek of an important right, and alters a financial term by de-designating the Development

 Area as an Economic Revitalization Area. If applied retroactively to the Project, Sugar Creek

 will lose the tax abatement that it negotiated and relied on in (a) entering the Economic

 Development Agreement and (b) thereafter spending Millions of Dollars advancing the Project.

         78.     Ordinances 2019-14 and 2019-16 also thwart performance of essential terms and

 defeat the expectations of the parties by severely restricting Sugar Creek’s ability to construct

 wind energy conversion systems, and imposing burdensome, time-consuming, and expensive

 requirements for obtaining necessary construction approvals.




                                                 - 22 -
Case 1:19-cv-04761-JMS-DML Document 1 Filed 12/03/19 Page 23 of 34 PageID #: 23



         79.       Application of Ordinance 2019-13 to Sugar Creek will likewise deprive Sugar

 Creek of an important right, altering financial terms governing decommissioning financial

 assurance. If applied retroactively, the Ordinance will deprive Sugar Creek the benefit of key

 terms it relied on in entering into the Agreements and spending millions of dollars in developing

 the Project.

         80.       These substantial impairments of the existing contractual relationship between

 Sugar Creek and the County are neither reasonable nor necessary. Ordinance 2018-06 was

 purportedly passed to protect the citizens of Montgomery County” because “material terms and

 conditions of these agreements may change over time” and “the passage of time, changing

 economic conditions, new economic development…and other changes may make the terms and

 conditions unreasonable.” However, “the material terms and conditions” of the Economic

 Development Agreement have not changed; all that has changed is the County’s political stance

 on the Project.

         81.       As a direct and proximate cause of the County’s adoption of the Ordinances and

 Resolution 2019-05, Sugar Creek has suffered and will continue to suffer significant, substantial

 and irreparable harm.

         82.       Sugar Creek is entitled to declaratory relief that enforcement of the Ordinances

 and Resolution 2019-05 to the Project would violate the Contracts Clause of the United States

 Constitution and injunctive relief prohibiting the County from enforcing the Ordinances and

 Resolution 2019-05 against Sugar Creek and the Project.

         83.       While Sugar Creek’s injuries cannot be compensated fully by damages, Sugar

 Creek is entitled to recover damages caused by the County’s actions in an amount to be

 ascertained at trial.




                                                  - 23 -
Case 1:19-cv-04761-JMS-DML Document 1 Filed 12/03/19 Page 24 of 34 PageID #: 24



                               FOURTH CAUSE OF ACTION
    (Violation of the Contracts Clause - Article 1, Section 24 of the Indiana Constitution –
                                   Against All Defendants)

          84.    Sugar Creek incorporates and realleges the allegations in paragraphs 1 through 83

 above.

          85.    Article 1, Section 24 of the Indiana Constitution provides that no law impairing

 the obligation of contracts shall ever be passed. A party to a contract may have a statute declared

 void if it impairs his contractual rights to his prejudice.

          86.    Ordinance 2018-06 impairs Sugar Creek’s contractual rights to its prejudice by

 making it impossible for Sugar Creek to obtain a building permit under its current agreements

 with the County, as they are more than two years old, thereby defeating their purpose and

 vitiating the Agreements.

          87.    Resolution 2019-05 also impairs Sugar Creek’s contractual rights to its prejudice

 by de-designating the Development Area as an Economic Revitalization Area. If applied

 retroactively to the Project, Sugar Creek will lose the tax abatement that it negotiated and relied

 on in (a) entering the Economic Development Agreement and (b) thereafter spending millions of

 dollars advancing the Project.

          88.    Ordinances 2019-14 and 2019-16 further impair Sugar Creek’s contractual rights

 to its prejudice by severely restricting Sugar Creek’s ability to construct wind energy conversion

 systems, and imposing burdensome, time-consuming, and expensive requirements for obtaining

 necessary construction approvals.

          89.    Application of Ordinance 2019-13 and its revisions to Montgomery County Code

 Section 155.15(F) would similarly impair Sugar Creek’s contractual rights to its prejudice by

 imposing more onerous requirements for decommissioning financial assurance than Sugar Creek




                                                  - 24 -
Case 1:19-cv-04761-JMS-DML Document 1 Filed 12/03/19 Page 25 of 34 PageID #: 25



 negotiated and relied upon in entering into the Agreements and in spending millions of dollars in

 hard and soft costs pursuing the Project.

          90.      These substantial impairments of the existing contractual relationship between

 Sugar Creek and the County are neither reasonable nor necessary. Ordinance 2018-06 was

 purportedly passed to protect the citizens of Montgomery County” because “material terms and

 conditions of these agreements may change over time” and “the passage of time, changing

 economic conditions, new economic development . . . and other changes may make the terms

 and conditions unreasonable.” However, “the material terms and conditions” of the Economic

 Development Agreement have not changed; all that has changed is the County’s political stance

 on the Project.

          91.      As a direct and proximate cause of the County’s adoption of the Ordinances and

 Resolution 2019-05, Sugar Creek has suffered and will continue to suffer significant, substantial

 and irreparable harm.

          92.      Sugar Creek is entitled to declaratory relief that enforcement of the Ordinances

 and Resolution 2019-05 against Sugar Creek would violate the Contracts Clause of the Indiana

 State Constitution and injunctive relief prohibiting the County from enforcing Ordinance 2018-

 06 and Resolution 2019-05 against Sugar Creek and the Project.

          93.      While Sugar Creek’s injuries cannot be compensated fully by damages, Sugar

 Creek is entitled to recover damages caused by the County’s actions in an amount to be

 ascertained at trial.

                                        FIFTH CAUSE OF ACTION
                            (Violation of the Takings Clause – Fifth Amendment
                            United States Constitution – Against All Defendants)

          94.      Sugar Creek incorporates and realleges the allegations in paragraphs 1 through 93

 above.


                                                  - 25 -
Case 1:19-cv-04761-JMS-DML Document 1 Filed 12/03/19 Page 26 of 34 PageID #: 26



          95.   The Takings Clause of the Fifth Amendment of the United States Constitution

 provides that no private property shall be taken for public use, without just compensation.

          96.   If applied to the Project, Ordinance 2018-26, Resolution 2013-09, and Ordinances

 2019-14 and 2019-16 constitute a taking given their economic impact on Sugar Creek and

 interference with Sugar Creek’s investment-backed expectations.

          97.   By adopting Ordinance 2018-26, which made it impossible for Sugar Creek to

 obtain a building permit for the Project and continue the Project, by adopting Resolution 2019-

 05, which purported to rescind the Economic Revitalization Area designation that was previously

 established for the Development Area, and by adopting Ordinances 2019-14 and 2019-16, which

 severely restrict construction and impose onerous application requirements for such construction,

 the County has significantly economically impacted Sugar Creek to its detriment. Indeed, Sugar

 Creek has incurred hard costs of over $3 million on the Project, and soft costs in a similar

 amount, an investment that will be lost in its entirety if these regulations remain in place.

          98.   Application of Ordinance 2019-13 and its revisions to Montgomery County Code

 Section 155.15(F) would similarly have an adverse economic impact on Sugar Creek and

 interfere with its investment-backed expectations by imposing more onerous requirements for

 decommissioning financial assurance than Sugar Creek negotiated and relied upon in entering

 into the Agreements and in spending millions of dollars in hard and soft costs pursuing the

 Project.

          99.   Moreover, the Ordinances and Resolution 2013-09 were passed for no discernible

 reason other than to quash the Project, which constitutes a physical invasion targeted at Sugar

 Creek.




                                                 - 26 -
Case 1:19-cv-04761-JMS-DML Document 1 Filed 12/03/19 Page 27 of 34 PageID #: 27



        100.    The County has not compensated Sugar Creek for this unlawful taking. In the

 event the County’s application of the Ordinances and Resolution 2013-09 are not enjoined, Sugar

 Creek will be entitled to an award of just compensation in an amount to be ascertained at trial.

                                  SIXTH CAUSE OF ACTION
                     (Violation of the Takings Clause – Article I, Section 21,
                         Indiana Constitution – Against All Defendants)

        101.    Sugar Creek incorporates and realleges the allegations in paragraphs 1 through

 100 above.

        102.    The Indiana Constitution provides that no person’s property shall be taken by law

 without just compensation.

        103.    If applied to the Project, the Ordinances and Resolution 2018-05 constitute a

 taking given their economic impact on Sugar Creek and interference with Sugar Creek’s

 investment-backed expectations.

        104.    By adopting Ordinance 2018-26, which made it impossible for Sugar Creek to

 obtain a building permit for the Project and continue the Project, and by adopting Resolution

 2019-05, which purported to rescind the Economic Revitalization Area designation that was

 previously established for the Development Area, and by adopting Ordinances 2019-14 and

 2019-16, which severely restrict construction and impose onerous application requirements for

 such construction, the County has significantly economically impacted Sugar Creek to its

 detriment. Indeed, Sugar Creek has incurred hard costs of over $3 million on the Project, and

 soft costs in a similar amount, an investment that will be lost in its entirety if these regulations

 remain in place.

        105.    Application of Ordinance 2019-13 and its revisions to Montgomery County Code

 Section 155.15(F) would similarly have an adverse economic impact on Sugar Creek and

 interfere with its investment-backed expectations by imposing more onerous requirements for


                                                 - 27 -
Case 1:19-cv-04761-JMS-DML Document 1 Filed 12/03/19 Page 28 of 34 PageID #: 28



 decommissioning financial assurance than Sugar Creek negotiated and relied upon in entering

 into the Agreements and in spending millions of dollars in hard and soft costs pursuing the

 Project.

          106.   Moreover, the Ordinances and Resolution 2019-05 were passed for no discernible

 reason other than to quash the Project, which constitutes a physical invasion targeted at Sugar

 Creek.

          107.   The County has not compensated Sugar Creek for this unlawful taking. In the

 event the County’s application of the Ordinances and Resolution 2019-05 are not enjoined, Sugar

 Creek will be entitled to an award of just compensation in an amount to be ascertained at trial.

                               SEVENTH CAUSE OF ACTION
                         (Due Process Under United States Constitution
                            Amend 14, § 1 – Against All Defendants)

          108.   Sugar Creek incorporates and realleges the allegations in paragraphs 1 through

 107 above.

          109.   Sugar Creek challenges the Ordinances and Resolution 2019-05 under the

 Procedural Due Process Clause of the U.S. Constitution.

          110.   The U.S. Constitution provides that no state shall “deprive any person of life,

 liberty or property without due process of law.”

          111.   The County’s procedures in adopting the Ordinances and Resolution 2019-05 did

 not comport with due process. The fundamental requirement of procedural due process is the

 opportunity to be heard at a meaningful time and in a meaningful manner. Sugar Creek was not

 given an adequate or meaningful hearing or opportunity to be heard at the time the County

 considered the Ordinances and Resolution 2019-05. Sugar Creek also has not been given an

 adequate post-deprivation opportunity to be heard after adoption of the Ordinances and

 Resolution.


                                                - 28 -
Case 1:19-cv-04761-JMS-DML Document 1 Filed 12/03/19 Page 29 of 34 PageID #: 29



        112.    In addition, the retroactive aspects of the Ordinances and Resolution 2019-05 are

 neither rationally nor non-arbitrarily related to legislative goals. Although Ordinance 2018-06

 was purportedly passed to “protect the citizens of Montgomery County because the material

 terms and conditions of the agreements may change over time and the passage of time, changing

 economic conditions, new development . . . and other changes may make the terms and

 conditions unreasonable,” nothing has changed here other than the County’s arbitrary desire to

 thwart the Project.

        113.    The County purposefully singled out, targeted, and discriminated against Sugar

 Creek in enacting Ordinance 2018-26, given that no other wind-generated electricity projects

 have such Agreements that are over two years old.

        114.    Resolution 2019-05 also directly targeted and discriminated against the Project

 because it purports to rescind the Economic Revitalization Area for the Development Area, with

 no discernible legitimate purpose, but merely a desire to quash the Project.

        115.    Ordinances 2019-14 and 2019-16 also single out, target, and discriminate against

 Sugar Creek by imposing new and onerous zoning requirements for wind energy conversion

 systems.

        116.    As a direct and proximate cause of the County’s adoption of the Ordinances and

 Resolution 2019-05, Sugar Creek has suffered and will continue to suffer significant, substantial

 and irreparable harm.

        117.    Sugar Creek is entitled to declaratory relief that enforcement of the Ordinances

 and Resolution 2019-05 would violate the Due Process Clause of the Indiana State Constitution

 and injunctive relief prohibiting the County from enforcing the Ordinances and Resolution 2019-

 05 against Sugar Creek and the Project.




                                               - 29 -
Case 1:19-cv-04761-JMS-DML Document 1 Filed 12/03/19 Page 30 of 34 PageID #: 30



          118.   While Sugar Creek’s injuries cannot be compensated fully by damages, Sugar

 Creek is entitled to recover damages caused by the County’s actions in an amount to be

 ascertained at trial.

                               EIGHTH CAUSE OF ACTION
         (Due Process Under Indiana Constitution. Art. 1, § 1. – Against All Defendants)

          119.   Sugar Creek incorporates and realleges the allegations in paragraphs 1 through

 118 above.

          120.   Sugar Creek challenges the Ordinances and Resolution 2019-05 under the

 Procedural Due Process Clause of the Indiana Constitution.

          121.   Article 1, Section 12 of the Indiana Constitution provides, in part, “every person,

 for injury done to him in his person, property, or reputation, shall have remedy by due course of

 law.”

          122.   The County’s procedures in adopting the Ordinances and Resolution 2019-05 did

 not comport with due process. The fundamental requirement of procedural due process is the

 opportunity to be heard at a meaningful time and in a meaningful manner. Sugar Creek was not

 given an adequate or meaningful hearing or opportunity to be heard at the time the County

 considered the Ordinances and Resolution 2019-05. Sugar Creek also has not been given an

 adequate post-deprivation opportunity to be heard after adoption of the Ordinances and

 Resolution.

          123.   In addition, the retroactive aspects of the Ordinances and Resolution 2019-05 are

 neither rationally nor non-arbitrarily related to legislative goals. Although Ordinance 2018-26

 was purportedly passed to “protect the citizens of Montgomery County because the material

 terms and conditions of the agreements may change over time and the passage of time, changing

 economic conditions, new development . . . and other changes may make the terms and



                                                - 30 -
Case 1:19-cv-04761-JMS-DML Document 1 Filed 12/03/19 Page 31 of 34 PageID #: 31



 conditions unreasonable,” nothing has changed here other than the County’s arbitrary desire to

 thwart the Project.

        124.    The County purposefully singled out, targeted, and discriminated against Sugar

 Creek in enacting Ordinance 2018-26, given that given that no other wind-generated electricity

 projects have such Agreements that are over two years old.

        125.    Resolution 2019-05 also directly targeted and discriminated against the Project

 because it purports to rescind the Economic Revitalization Area for the Development Area, with

 no discernible legitimate purpose, but merely a desire to quash the Project.

        126.    Ordinances 2019-14 and 2019-16 also single out, target, and discriminate against

 Sugar Creek by imposing new and onerous zoning requirements for wind energy conversion

 systems.

        127.    As a direct and proximate cause of the County’s adoption of the Ordinances and

 Resolution 2019-05, Sugar Creek has suffered and will continue to suffer significant, substantial

 and irreparable harm.

        128.    Sugar Creek is entitled to declaratory relief that enforcement of the Ordinances

 and Resolution 2019-05 would violate the Due Process Clause of the Indiana State Constitution

 and injunctive relief prohibiting the County from enforcing the Ordinances and Resolution

 2019-05 against Sugar Creek and the Project.

        129.    While Sugar Creek’s injuries cannot be compensated fully by damages, in the

 event injunctive relief is not granted, Sugar Creek is entitled to recover damages caused by the

 County’s actions in an amount to be ascertained at trial.




                                                - 31 -
Case 1:19-cv-04761-JMS-DML Document 1 Filed 12/03/19 Page 32 of 34 PageID #: 32



                                NINTH CAUSE OF ACTION
                         (Declaratory Relief – Against All Defendants)

        130.   Sugar Creek incorporates and realleges the allegations in paragraphs 1 through

 129 above.

        131.   Sugar Creek seeks a declaratory judgment pursuant to the Uniform Declaratory

 Judgment Act that Ordinance 2018-26, Ordinance 2019-05, Ordinance 2019-14, Ordinance

 2019-16, and Resolution 2019–05 are:

               (i)     Invalid and unenforceable against Sugar Creek under Indiana’s Vested

                       Rights doctrine;

               (ii)    A breach of the Agreements between the County and Sugar Creek;

               (iii)   Invalid and unenforceable against Sugar Creek under the Contracts

                       Clauses of the United States Constitution, Article I, Section 10, and the

                       Indiana Constitution, Article 1, Section 24;

               (iv)    Effect an uncompensated taking from Sugar Creek barred by the Takings

                       Clauses of the United States Constitution, Fifth Amendment, and the

                       Indiana Constitution, Article I, Section 21; and

               (v)     Invalid and unenforceable against Sugar Creek under the Due Process

                       Clauses of the United States Constitution, Amend. 14, Section 1, and the

                       Indiana Constitution, Art.1, Section 1.

        WHEREFORE, Plaintiff Sugar Creek REQUESTS RELIEF as follows:

        1.     Injunctive relief prohibiting the County from enforcing the Ordinances and

 Resolution 2019-05 as against Sugar Creek and the Project;

        2.     A declaration pursuant to the Uniform Declaratory Judgment Act are that the

 Ordinances and Resolution 2013–09:



                                               - 32 -
Case 1:19-cv-04761-JMS-DML Document 1 Filed 12/03/19 Page 33 of 34 PageID #: 33



                (i)     Invalid and unenforceable against Sugar Creek under Indiana’s Vested

                        Rights doctrine;

                (ii)    A breach of the Agreements between the County and Sugar Creek;

                (iii)   Invalid and unenforceable against Sugar Creek under the Contracts Clause

                        of the United States Constitution, Article I, Section 10, and the Indiana

                        Constitution, Article 1, Section 24;

                (iv)    Effect an uncompensated taking from Sugar Creek barred by the Takings

                        Clauses of the United States Constitution, Fifth Amendment, and the

                        Indiana Constitution, Article I, Section 21; and

                (v)     Invalid and unenforceable against Sugar Creek under the Due Process

                        Clauses of the United States Constitution, Amend. 14, Section 1, and the

                        Indiana Constitution, Art.1, Section 1.

        3.      A decree in specific performance directing that the County comply with its

 obligations under the Agreements between the County and Sugar Creek, and refrain from

 enforcing the Ordinances and Resolution 2019-05 against Sugar Creek;

        4.      An award of compensatory damages with prejudgment interest as allowed by law;

        5.      Attorneys’ fees and an award of costs;

        6.      Awarding such other and further relief to which Sugar Creek is entitled in the

 discretion of the Court.




                                                - 33 -
Case 1:19-cv-04761-JMS-DML Document 1 Filed 12/03/19 Page 34 of 34 PageID #: 34



 Dated: December 3, 2019            Respectfully submitted,



                                    Offer Korin
                                    Offer Korin, Attorney No. 14014-49
                                    KATZ KORIN CUNNINGHAM, PC
                                    334 North Senate Avenue
                                    Indianapolis, Indiana 46204-1708
                                    317-464-1100; 317-464-1111-Fax
                                    okorin@kkclegal.com

                                    Thomas J. Hall, PHV Motion to-be Filed
                                    NORTON ROSE FULBRIGHT US LLP
                                    1301 Avenue of the Americas
                                    New York, New York 10019-6022
                                    212-408-5487; 646-710-5487- Fax
                                    thomas.hall@nortonrosefulbright.com

                                    Robin Ball Partner, PHV Motion to-be Filed
                                    NORTON ROSE FULBRIGHT US LLP
                                    555 South Flower Street, Forty-First Floor
                                    Los Angeles, CA 90071
                                    213-892-9366; 213-892-9494 - Fax
                                    robin.ball@nortonrosefulbright.com

                                    Attorneys for Plaintiff Sugar Creek Wind, LLC




                                     - 34 -
